Citation Nr: 0113178	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of both hands.

2.  Entitlement to service connection for residuals of 
frostbite of both feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran had active service from September 1952 through 
September 1954.  This matter comes before the Board of 
Veterans Appeals (BVA or Board) on appeal from an August 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO) which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The record does not reflect that the veteran currently 
has residuals of frostbite of the hands related to his 
military service.  

3.  The record does not reflect that the veteran currently 
has residuals of frostbite of the feet related to his 
military service.


CONCLUSIONS OF LAW

1.  Residuals of frostbite of both hands were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  Residuals of frostbite of both feet were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  
The Board notes that all known medical records have been 
obtained and are associated with the claims file.  The 
veteran declined an opportunity to appear at a hearing to 
provide testimony in support of his claim.  While the RO 
denied the veteran's claim as not well grounded, the 
Statement of the Case reviewed all pertinent evidence and 
provided the veteran with all applicable laws and regulations 
relating to the merits of his claims.  The Statement of the 
Case also informed the veteran of the evidence necessary to 
substantiate his claim.  Accordingly, under these 
circumstances the Board concludes that no further development 
is required to comply with its statutory duty to assist.

The veteran claims he is entitled to service connection for 
residuals of frostbite to both hands and residuals of 
frostbite to both feet.  He contends that he suffered 
frostbite while stationed at Fort Sill, Oklahoma, in service.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  If a condition noted during service is not 
shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (2000).  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  When the evidence is in relative 
equipoise, the veteran is accorded the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 Vet. App. 
49, 55-57 (1990).  

The veteran's service medical records, including entrance and 
separation examinations, show no treatment or indication of 
frostbite or residuals of frostbite of the hands or feet.  

VA outpatient treatment records from May 1998 through 
February 1999 show one notation in February 1999 of skin 
peeling on the veteran's fingers, especially on his thumbs.  
The veteran stated that when he touched something cold, his 
skin would get dry.

A VA examination was conducted in June 1999 in connection 
with a claim for non-service connected pension alleged to be 
based on diabetes and hypertension.  During the examination, 
the veteran informed the examiner that he suffered from 
frostbite on his hands and feet while in the military.  After 
examining the hands and fingers, the examiner noted callusing 
and peeling of the skin on all the tips of the veteran's 
fingers.  The veteran stated that his hands had been in that 
condition since the frostbite.  The examination report 
included a diagnosis of a history of frostbite with callusing 
of the fingers of both hands.  However, there was no mention 
of frostbite to the feet nor was there any diagnosis of 
residuals of frostbite to the feet.

The Board finds that the preponderance of the evidence is 
against the claims of entitlement to service connection for 
residuals of frostbite of both hands and feet.  Neither 
frostbite of the hands and feet, nor residuals of frostbite, 
were shown in service, thus, there was no chronic condition 
in service.  There is no competent evidence of cold exposure 
in service.  The provisions of 38 U.S.C.A. § 1154 (b) are 
inapplicable in this instance, as the veteran is not alleging 
that the cold injury occurred during combat but rather while 
he was stationed at Fort Sill.  The veteran was not given a 
diagnosis of residuals of frostbite of the hands until many 
years after service.  There was no treatment or other 
evidence of continuity of symptomatology dating from service.  
Further, while the VA medical examiner has observed that the 
veteran has calluses of the hands and a history of frostbite 
of the hands, there is no actual diagnosis that confirmed 
cold exposure in service resulted in current residuals of 
frostbite.  The examiner's finding relies in pertinent part 
on the veteran's unsupported history.  Thus, although the 
examination is accorded probative value in evaluating the 
claim on the merits, its value is limited in view of the lack 
of support in the record for the veteran's allegations of in-
service exposure to cold.

Moreover, with regard to the claim of frostbite of the feet, 
there is no medical diagnosis of a current disability as a 
result of frostbite of the feet, and "[i]n the absence of 
proof of present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Therefore, 
without evidence of a current disability and without evidence 
that an in-service injury was sustained, there is no basis 
for service connection.

In the present case, no additional VA examination is 
required.  A VA examination is necessary when the record 
contains competent evidence of a current disability and some 
evidence that the current disability may be associated with 
military service.  See VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In the case of frostbite to the hands, while 
there is evidence of a residual disability as indicated by 
the VA examination in June 1999, there is no evidence, in the 
service medical records or anywhere else, that this current 
disability was incurred while in service.  The veteran's 
assertions are of insufficient probative value to put the 
evidence in equipoise in view of the negative service medical 
record.  Further, in the case of frostbite to the feet, there 
is no medical evidence of a current disability and no 
evidence of relationship to service.  As such, the Board 
finds that a VA examination is not necessary at this time.

Therefore, following a longitudinal review of the record, the 
Board concludes, as noted earlier, that the evidence is not 
evenly balanced for and against the veteran, but that the 
preponderance of the evidence is in fact against the claim.  
Thus, 




service connection for residuals of frostbite of both hands 
and both feet is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).


ORDER

Service connection for residuals of frostbite of both hands 
is denied.

Service connection for residuals of frostbite of both feet is 
denied.


		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals



 

